UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                         KERN, ALDYKIEWICZ, and MARTIN
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                           Private E1 SEAN M. HALL
                          United States Army, Appellant

                                   ARMY 20130178

                            Headquarters, Fort Campbell
                        Steven E. Walburn, Military Judges
                  Colonel Jeff A. Bovarnick, Staff Judge Advocate


For Appellant: Major Amy E. Nieman, JA; Captain Robert H. Meek, III, JA.

For Appellee: Major Robert A. Rodrigues, JA.


                                     7 March 2014

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per curiam:

       Upon review of the entire record pursuant to Article 66(c), UCMJ , we note
that appellant was charged with desertion with intent to shirk important service, in
violation of Article 85, UCMJ. 1 He pleaded guilty to a specification of absence
without leave (AWOL), in violation of Article 86, UCMJ, a lesser -included offense
of the charged offense. The military judge properly found appellant guilty of the
AWOL specification. It is clear from the record that all parties understood that
appellant’s plea was to the lesser charge of Article 86, UCMJ, and that the findings
would be consistent with appellant’s pleas. However, the military judge improperly
found appellant guilty of The Charge, i.e., a violation of Article 85, UCMJ. The
convening authority approved the adjudged findings. Accord ingly, we affirm the
approved Specification, but only approve so much of The Charg e as extends to a



1
 Appellant’s personal submissions made pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982) are without merit.
HALL—ARMY 20130178

violation of Article 86, UCMJ. 2 The approved sentence is affirmed. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of the findings set aside by this decision, are hereby ordered restored.


                                       FOR
                                        FORTHE
                                            THECOURT:
                                                COURT:




                                        MALCOLMH.
                                       MALCOLM      H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                        Clerk of Court
                                       Clerk of Court




2
 The promulgating order is hereby ordered corrected in accordance with this
decision.


                                          2